DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 5, 8, 10-12, 15, 18, 21, 23, 26-28, 30, 31, 35, 39-41 and 48 are pending.


Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 28 June 2022 is acknowledged. Claims 15, 18 and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5, 8, 10-12, 23, 26-28, 30, 31, 35, 39-41 and 48 are under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8, 10-12, 23, 26-28, 30, 31, 35, 39-41 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, 
“elucidating elucidation of an possible peptides encompassing the genomic and/or protein alterations observed in the tumor”, “comparing a description of the physicochemical properties of the set of neo-epitopes possibly produced by the tumor cell, as compared to the-epitopes normally presented by a healthy/non-mutated cell” and  “estimating estimation of the antigenicity and immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens” which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “elucidating elucidation of an possible peptides encompassing the genomic and/or protein alterations observed in the tumor”, “comparing a description of the physicochemical properties of the set of neo-epitopes possibly produced by the tumor cell, as compared to the-epitopes normally presented by a healthy/non-mutated cell” and  “estimating estimation of the antigenicity and immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens”.  These limitations could be done by merely reviewing the data mentally and mentally estimating, elucidating and comparing.  In addition, these limitations encompasses methods using mathematical equations and graphs which could be used to estimate, elucidate and compare.  However, these limitations would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into an practical application of the comparing, identifying and predicting steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method step of  “contacting the sample with one or more agents that detect genomic and/or protein variations in at least one molecular marker” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5, 30, 35, 39-41 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “The method of claim 1, wherein the molecular alterations rre (i) missense, non-sense, non-stop, small deletions, small insertions, or frameshift mutations; (ii) observed related to an endogenous mutagenesis mechanism, wherein the endogenous mechanism is underlying the mutations observed in the tumor sample caused by the cytidine-deaminase AID/ APOBEC family of enzymes; and (iii) observed are specifically related to an exogenous mutagenesis mechanism” The term “molecular alterations” is not present in claim 1. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites The method of claim 1, “wherein the immunogenicity of one neo-epitope is dependent on recognition by a specific immune-cell receptor” However, claim 1 recites that the estimating estimation of the antigenicity and immunogenicity of the set of neo-epitopes is based on the physicochemical properties of these antigens. It is not clear how  recognition by a specific immune-cell receptor is based on the physicochemical properties of these antigens.

Claim 35 recites “The method of claim 1, wherein the patient is treated by
checkpoint inhibitor and patient has a response to immunotherapy directly proportional to the mutational pattern retrieved, the mutational pattern caused by the AID/ APOBEC family of enzymes, and the mutational pattern caused by an exposure to UV radiation. There is no limitation in claim 1 regarding the treatment of the patients. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites “The method of claim 1, wherein the tumor-specific expression of immune checkpoints is proportional to the mutational pattern retrieved and predicted to be proportional to the neo-epitope physicochemical properties” There is no limitation “tumor-specific expression of immune checkpoints” in claim 1. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites “The method of claim 1, wherein the immune checkpoints considered are PD-LI, PD-L2, PD-I, CTLA-4 or BTLA” There is no limitation “immune checkpoint” in claim 1. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 41 recites “The method of claim 1, wherein the immune checkpoint
expression is proportional to the mutational pattern caused by the AID/APOBEC family of enzymes or the mutational pattern caused by an exposure to UV radiation”. There is no limitation “immune checkpoint” in claim 1. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim 48 recites “The method of claim 1, wherein the immune checkpoint expression is
predicted to be proportional to the increase of hydrophobicity of the neo-epitopes produced by the tumor, compared to the non-mutated epitopes or predicted to be proportional to the increase of valine (V, Val) or/and isoleucine (Ile, I) or/and leucine (Leu, L) or/and methionine (Met, M) or/and phenylalanine (Phe, F) or/and alanine (Ala, A) or/and cysteine (Cys, C) amino-acid content of the neo-epitopes produced by the tumor, compared to the non-mutated epitopes”. There is no limitation “immune checkpoint” in claim 1. Thus, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 26, 27, 30, 31, 39 and 40 are  rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, published 1 December 2011) view of Capietto et al (Curr Opinion Immunol, 46:58-65, June 2107) and Chowell et al (PNAS, 112:E1754-E1762, 2015).
Hacohen et al discloses identifying identify tumor-specific neoepitopes comprising identification of DNA mutations using whole genome or whole exome using tumor tissue and applying a validated peptide-MHC binding prediction algorithms to generate a set of candidate T cell epitopes that may bind patient HLA alleles (paragraphs 6-9, 50-60, 72-94). Hacohen disclose amino acid substitutions to modulate the characteristics of the neoepitopes, including the polarity and hydrophobicity of the peptides  (paragraphs 105-111). Hacohen disclose hydrophilic residue, e.g. seryl, is substituted for a hydrophobic residue, e.g. leucyl, isoleucyl, phenylalanyl, Valyl or alanyl (paragraph 109). Hacohen disclose that amino acids may be added to the N- and C-terminus of the neoepitopes (paragraphs 91, 113).
Capietto disclose characterizing the structures of neoantigens to determine properties of the neoantigens such as hydrophobicity that increase the immunogenicity of the neoantigens (page 61). Capietto cites Chowell for demonstrating a positive correlation between hydrophobicity and immunogenicity (Id).
One of ordinary skill in the art would have been motivated to apply Capietto’s disclosure about the importance of hydrophobicity in determining the immunogenicity of a neoantigen to Hacohen’s method for identifying suitable neoantigens to administer to a patient because both Hacohen and Capietto discuss the  role of various factors in characterizing the neoantigens and their ability to generate immune responses in a patient. It would have been prima facie obvious to combine Hacohen method for identifying suitable neoantigens to administer to a patient with  Capietto’s disclosure about the importance of hydrophobicity in determining the immunogenicity of a neoantigen to have a method of predicting of response to immunotherapy for a cancer patient comprising obtaining a description of genomic or/and protein alterations in a sample, wherein the set of alterations are obtained by described may be obtained by a validated assay that involves: a) contacting the sample with one or more agents that detect genomic and/or protein variations in at least one molecular marker; b) comparing sequences the sequence(s) of at least one genomic or protein marker detected in the sample with this of a reference genome or a reference proteome; and c) defining a list of genomic or protein alterations specific to the sample, wherein the sample is tumor biopsy or a body fluid containing tumor biomolecules obtained from a cancer patient, elucidating possible peptides encompassing the genomic and/or protein alterations observed in the tumor, comparing a description of the physicochemical properties of the set of neo-epitopes possibly produced by the tumor cell, as compared to the-epitopes normally presented by a healthy/non-mutated cell, estimating the antigenicity and immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens such as hydrophobicity.

Claims 1, 5, 8, 10-12, 23, 26-28, 30, 31, 35, 39-41 and 48 are  rejected under 35 U.S.C. 103 as being unpatentable over Hacohen et al (US 2011/0293637, published 1 December 2011) in view of Capietto et al (Curr Opinion Immunol, 46:58-65, June 2107) and Chowell et al (PNAS, 112:E1754-E1762, 2015) in further view of Nguyen et al (US 2019/0237196, published 1 Aug 2019, filed 25 August 2017), Roberts et al (Nat Genet 45:970-976, 2013) and Supek et al (Cell 170:534-547, July 2017). 
Neither Hacohen, Capietto nor Chowell disclose that the molecular alterations are related to an endogenous mutagenesis mechanism, wherein the endogenous mechanism is underlying the mutations observed in the tumor sample caused by the cytidine-deaminase AID/ APOBEC family of enzymes.
Supek disclose that the APOBEC mutation signature was common in many types of cancers (page 535 Figures 1, 2).
Roberts disclose that An APOBEC cytidine deaminase mutagenesis pattern is widespread in human cancers (page 2 to 4).
Nguyen disclose methods for predicting likely treatment success to immune therapy using genomics data to identify mutational signatures (paragraphs 10-14, 18-29). Nguyen disclose APOBEC signatures exhibit a transcriptional strand bias of mutations in exons and C>T and C>G exchange, especially suitable APOBEC signatures include TpCpS-TpKpS, TpCpN-TpApN, and TpCpW-TpKpW (S is C or G, K is G or T, N is C or G or A or T, and W is A or T). Nguyen disclose that high expression of PD-1 ligands has been shown to be associated with kataegis mutational signatures and APOBEC3 alterations paragraph 27).
One of ordinary skill in the art would have been motivated to apply Supek, Roberts and Nguyen’s disclosure of the prominence of the APOBEC mutation signature in many cancers with Hacohen, Capietto and Chowell’s method of prediction of response to immunotherapy for cancer patients  comprising defining a list of genomic alterations specific to the sample in a tumor biopsy obtained from the cancer patient, elucidating possible peptides encompassing the genomic alterations, comparing a description of the physicochemical properties of the set of neo-epitopes and estimating the immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens such as hydrophobicity because Hacohen, Capietto, Supek, Roberts and Nguyen all disclose characterization of neoantigens from genomics data. It would have been prima facie obvious to combine  Hacohen, Capietto and Chowell’s method of prediction of response to immunotherapy for cancer patients  comprising defining a list of genomic alterations specific to the sample in a tumor biopsy obtained from the cancer patient, elucidating possible peptides encompassing the genomic alterations, comparing a description of the physicochemical properties of the set of neo-epitopes and estimating the immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens such as hydrophobicity with Supek, Roberts and Nguyen’s disclosure of the prominence of the APOBEC mutation signature in many cancers to have a method of predicting of response to immunotherapy for a cancer patient comprising obtaining a description of genomic alterations caused by the cytidine-deaminase AID/APOBEC family of enzymes in a sample, wherein the set of alterations are obtained by described may be obtained by a validated assay that involves: a) contacting the sample with one or more agents that detect genomic and/or protein variations in at least one molecular marker; b) comparing sequences the sequence(s) of at least one genomic or protein marker detected in the sample with this of a reference genome or a reference proteome; and c) defining a list of genomic or protein alterations specific to the sample, wherein the sample is tumor biopsy or a body fluid containing tumor biomolecules obtained from a cancer patient, elucidating possible peptides encompassing the genomic and/or protein alterations observed in the tumor, comparing a description of the physicochemical properties of the set of neo-epitopes possibly produced by the tumor cell, as compared to the-epitopes normally presented by a healthy/non-mutated cell, estimating the antigenicity and immunogenicity of the set of neo-epitopes, based on the physicochemical properties of these antigens such as hydrophobicity.  






Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642